
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


SILICON LABORATORIES INC.
2009 STOCK INCENTIVE PLAN

PERFORMANCE STOCK UNITS GRANT NOTICE AND
GLOBAL PSU AWARD AGREEMENT


        Silicon Laboratories Inc., a Delaware corporation (the "Company"),
pursuant to its 2009 Stock Incentive Plan, as amended and restated (the "Plan"),
hereby grants to the holder listed below (the "Participant"), an award (the
"Award") of Performance Stock Units (the "Units"), each of which is a
bookkeeping entry representing the equivalent in value of one (1) Share, on the
terms and conditions set forth herein and in the Global PSU Award Agreement
attached hereto (the "Award Agreement"), including any country-specific terms
and conditions set forth in an addendum to such agreement (the "Addendum") the
Plan, which are incorporated herein by reference. With respect to a Participant
who is a Covered Employee, the Award is intended to qualify as a
Performance-Based Award and has been granted in accordance with Article 9 of the
Plan. Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Grant Notice and the Award Agreement.

Participant:  

--------------------------------------------------------------------------------

 
Grant Date:
 


--------------------------------------------------------------------------------

 
Target Number of Units:
 


--------------------------------------------------------------------------------

 
Maximum Number of Units:
 
                        , which is 200% of the Target Number of Units, subject
to adjustment as provided by the Award Agreement.
Base Year:
 
The four completed fiscal quarters of the Company ending [INSERT DATE A],
subject to Section 9.1 of the Award Agreement.
Performance Period:
 
The four fiscal quarters of the Company ending [INSERT DATE B], subject to
Section 9.1 of the Award Agreement.
Performance Criteria:
 
Revenue Growth, as defined by the Award Agreement and rounded to the nearest
1/100th of 1%. Revenue Growth of less than 5% or more than 15% shall not be
taken into account for purposes of determining the Revenue Growth Factor.
Revenue Growth Factor:
 
For the Performance Period, a percentage (rounded to the nearest 1% and not
greater than 200% or less than 0%), determined as follows:

 
  Revenue Growth   Revenue Growth Factor



  5% or less   0%



  10%   100%



  15% or more   200%

    The Revenue Growth Factor shall be prorated for Revenue Growth falling
between 5% and 15%, with each credited 0.05% of Revenue Growth equal to a
Revenue Growth Factor of 1%, as illustrated by Appendix A.
Eligible Units:
 
The number of Eligible Units, if any (not to exceed the Maximum Number of Units)
for the Performance Period, is determined following completion of the
Performance Period and shall equal the product of (i) the Target Number of Units
and (ii) the Revenue Growth Factor determined for the Performance Period, as
illustrated by Appendix A.

--------------------------------------------------------------------------------



Vesting Date:   The nearest fifteenth (15th) day of the calendar month of
February, May, August, or November that is the earlier of (a) the
3rd anniversary of the Grant Date or (b) immediately follows the 3rd anniversary
of the Grant Date.
Vested Units:
 
Provided that the Participant's Service (as defined in Section 5.1 of the Award
Agreement) has not terminated prior to the Vesting Date (except as otherwise
provided by the Award Agreement), the Eligible Units, if any, shall become
Vested Units on the Vesting Date.
Settlement Date:
 
For each Vested Unit, except as otherwise provided by the Award Agreement, a
date occurring no later than ten (10) days following the Vesting Date.

        By his or her signature below or by electronic acceptance or
authentication in a form authorized by the Company, the Participant agrees to be
bound by the terms and conditions of the Plan, the Award Agreement, including
the Addendum, and this Grant Notice. The Participant has reviewed the Award
Agreement, the Addendum, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Award
Agreement, the Addendum and the Plan. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or relating to the Units.

SILICON LABORATORIES INC.   PARTICIPANT
By:
 


--------------------------------------------------------------------------------

 
 
By:
 


--------------------------------------------------------------------------------

  Print Name:  

--------------------------------------------------------------------------------

    Print Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------

          Address:  

--------------------------------------------------------------------------------

    Address:  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------






APPENDIX A

ILLUSTRATION OF REVENUE GROWTH FACTOR AND
RESULTING NUMBER OF ELIGIBLE UNITS


Revenue Growth   Revenue Growth
Factor   Eligible Units
(Per 1,000 Target Units)   15% or more     200 %   2000   14.95%     199 %  
1990   14.9%     198 %   1980   14.8%     196 %   1960   14.7%     194 %   1940
  14.6%     192 %   1920   14.5%     190 %   1900   14.4%     188 %   1880  
14.3%     186 %   1860   14.2%     184 %   1840   14.1%     182 %   1820   14.0%
    180 %   1800   13.0%     160 %   1600   12.0%     140 %   1400   11.0%    
120 %   1200   10.0%     100 %   1000   9.0%     80 %   800   8.0%     60 %  
600   7.0%     40 %   400   6.0%     20 %   200   5.9%     18 %   180   5.8%    
16 %   160   5.7%     14 %   140   5.6%     12 %   120   5.5%     10 %   100  
5.4%     8 %   80   5.3%     6 %   60   5.2%     4 %   40   5.1%     2 %   20  
5.05%     1 %   10   5% or less     0 %   0  

--------------------------------------------------------------------------------






SILICON LABORATORIES INC.
2009 STOCK INCENTIVE PLAN

GLOBAL PSU AWARD AGREEMENT


        Silicon Laboratories Inc. (the "Company") has granted to the Participant
named in the Performance Stock Units Grant Notice (the "Grant Notice") to which
this Global PSU Award Agreement (this "Award Agreement") is attached an Award
consisting of Performance Stock Units (the "Units") subject to the terms and
conditions set forth in the Grant Notice and this Award Agreement, including any
country-specific terms and conditions set forth in an addendum to such agreement
(the "Addendum"). The Award has been granted pursuant to the Silicon
Laboratories Inc. 2009 Stock Incentive Plan, as amended and restated (the
"Plan"), as amended to the Grant Date, the provisions of which are incorporated
herein by reference.

        Unless otherwise defined herein or in the Grant Notice, capitalized
terms shall have the meanings assigned under the Plan.

        1.    THE AWARD.    

        The Company hereby awards to the Participant the Target Number of Units
set forth in the Grant Notice, which, depending on the extent to which a
Performance Goal (as described by Plan) is attained during the Performance
Period, may result in the Participant having the opportunity to earn as little
as zero (0) Units or as many as the Maximum Number of Units. Subject to the
terms of this Award Agreement and the Plan, each Unit, to the extent it becomes
a Vested Unit, represents a right to receive one (1) share of Common Stock (a
"Share") on the Settlement Date. If the Participant is or may be a Covered
Employee, the Units are intended to constitute Qualified Performance-Based
Compensation. Unless and until a Unit has been determined to be an Eligible Unit
and has vested and become a Vested Unit as set forth in the Grant Notice, the
Participant will have no right to settlement of such Units. Prior to settlement
of any Units, such Units will represent an unfunded and unsecured obligation of
the Company.

        2.    MEASUREMENT OF PERFORMANCE CRITERIA.    

        Subject to Section 9.1, the Performance Criteria shall be determined for
Performance Period in accordance with the following:

        2.1   "Revenue" means the total revenue recognized in the Company's
consolidated financial statements in accordance with United States generally
accepted accounting principles ("GAAP") for the applicable period minus any such
revenue resulting from the sale of patents.

        2.2   "Revenue Growth" means a percentage (rounded to the nearest
1/100th of 1%) determined by the quotient of (a) the excess, if any, of Revenue
for the Performance Period over Revenue for the Base Year divided by
(ii) Revenue for the Base Year. Revenue Growth of less than 5% or more than 15%
shall not be taken into account for purposes of determining the Revenue Growth
Factor.

        3.    COMMITTEE CERTIFICATION OF ELIGIBLE UNITS.    

        3.1    Level of Performance Criteria Attained.    As soon as practicable
following completion of the Performance Period but in any event no later than
the Vesting Date, the Committee shall determine and certify in writing (a) the
level of attainment of the Performance Criteria during the Performance Period,
(b) the resulting Revenue Growth Factor for the Performance Period and (c) the
number of Units which have become Eligible Units for the Performance Period. In
the case of Units that are intended to constitute Qualified Performance-Based
Compensation, the Committee may not increase the number of Units that may become
Eligible Units to a number that is greater than the number of Eligible Units
determined in accordance with the foregoing sentence, but it retains the sole
discretion to reduce the number of Units that would otherwise become Eligible
Units based on the attainment level of the Performance Criteria. For Units that
are not intended to constitute Qualified Performance-

--------------------------------------------------------------------------------



Based Compensation, the Committee may make such adjustment to the Performance
Criteria as the Committee in its sole discretion deems appropriate.

        3.2    Adjustment for Leave of Absence or Part-Time Work.    Unless
otherwise required by law or Company policy, if the Participant takes a leave of
absence or commences working on a part-time basis during the Performance Period,
the Committee may, in its discretion, reduce on a pro rata basis (reflecting the
portion of the Performance Period worked by the Participant on a full-time
equivalent basis) the number of Units which would otherwise become Eligible
Units, or provide that the number of Units which would otherwise become Eligible
Units shall be reduced as provided by the terms of an agreement between the
Participant and the Company pertaining to the Participant's leave of absence or
part-time schedule.

        4.    VESTING OF ELIGIBLE UNITS.    

        4.1    Normal Vesting.    Except as otherwise provided by this Award
Agreement, Eligible Units shall vest and become Vested Units as provided in the
Grant Notice.

        4.2    Vesting Upon a Change in Control.    In the event of a Change in
Control before the end of the Performance Period as set forth in the Grant
Notice, the vesting of Eligible Units shall be determined in accordance with
Section 9.1.

        4.3    Vesting Upon Involuntary Termination Following a Change in
Control.    In the event that upon or within eighteen (18) months following the
effective date of a Change in Control, the Participant's Service (as defined in
Section 5.1 below) terminates due to Involuntary Termination, the vesting of
Eligible Units shall be determined in accordance with Section 9.2.

        5.    TERMINATION OF SERVICE.    

        5.1    General Rule.    In the event that prior to the Vesting Date the
Participant ceases to provide services to the Company (or any Subsidiary or
Affiliate) in the capacity of an Employee, Director or Consultant (collectively
referred to herein as "Service") for any reason, with or without cause, other
than by reason of the Participant's termination of Service described in
Section 4.3, the Participant shall forfeit all Units which are not, as of the
time of such termination, Vested Units, and the Participant shall not be
entitled to any payment therefor.

        5.2    Determination of Termination Date.    For purposes of this Award
Agreement, the date of termination of the Participant's Service shall be the
date upon which the Participant ceases active performance of services for the
Company, a Subsidiary or Affiliate, as determined by the Company following the
provision of such notification of termination or resignation from Service and
shall be determined solely by this Award Agreement and without reference to any
other agreement, written or oral, including the Participant's contract of
employment (if any). Thus, in the event of termination of the Participant's
Service (regardless of the reason for such termination and whether or not later
to be found invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant's employment
contract, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant's right to vest in the Units under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the Participant's period of Service would not include any
contractual notice period or any period of "garden leave" or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment contract, if any). The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of this Award Agreement
(including whether the Participant may still be considered to be providing
services while on a leave of absence).

2

--------------------------------------------------------------------------------



        6.    SETTLEMENT OF THE AWARD.    

        6.1    Issuance of Shares of Common Stock.    Subject to the provisions
of Section 6.3 and Section 7 below, the Company shall issue to the Participant
on the Settlement Date with respect to each Vested Unit to be settled on such
date one (1) Share. Shares issued in settlement of Vested Units shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 6.3.

        6.2    Beneficial Ownership of Shares; Certificate Registration.    The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with a Company-designated brokerage firm or,
at the Company's discretion, any other broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant.

        6.3    Restrictions on Grant of the Award and Issuance of Shares.    The
grant of the Award and issuance of shares of Common Stock upon settlement of the
Award shall be subject to compliance with all applicable requirements of U.S.
federal, state or foreign law with respect to such securities. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable U.S. federal, state or foreign securities laws or other laws or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company's legal counsel to be necessary to the lawful issuance of
any Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company. Further, regardless of whether the transfer or
issuance of the Shares to be issued pursuant to the Units has been registered
under the Securities Act or has been registered or qualified under the
securities laws of any State, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company's transfer agent) if, in the judgment of the Company
and the Company's counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
State, or any other law.

        6.4    Fractional Shares.    The Company shall not be required to issue
fractional Shares upon the settlement of the Award.

        7.    TAX WITHHOLDING AND ADVICE.    

        7.1    In General.    The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Participant's employer
(the "Employer"), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant or deemed by the Company or the Employer in its discretion to be
an appropriate charge to the Participant even if legally applicable to the
Company or the Employer ("Tax-Related Items"), is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Units, including, but
not limited to, the grant, vesting or settlement of the Units, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or

3

--------------------------------------------------------------------------------



any aspect of the Units to reduce or eliminate the Participant's liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

        7.2    Withholding of Taxes.    Prior to any relevant taxable or tax
withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items (including hypothetical withholding tax amounts if the
Participant is covered under a Company tax equalization policy). In this regard,
the Participant authorizes the Company or its agent to satisfy the obligations
with regard to all Tax-Related Items by withholding in Shares to be issued upon
settlement of the Units. In the event that such withholding in Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, by the Participant's acceptance of the Units, the
Participant authorizes and directs the Company and any brokerage firm determined
acceptable to the Company to sell on the Participant's behalf a whole number of
Shares from those Shares issued to the Participant as the Company determines to
be appropriate to generate cash proceeds sufficient to satisfy the obligation
for Tax-Related Items.

        Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case the Participant will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.

        If the Participant is covered by a Company tax equalization policy, the
Participant agrees to pay to the Company any additional hypothetical tax
obligation calculated and paid under the terms and conditions of such tax
equalization policy. Finally, the Participant agrees to pay to the Company or
the Employer, including through direct payment from the Participant and/or
withholding from the Participant's wages or other cash compensation paid to the
Participant by the Company and/or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Participant's participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares, if the Participant fails to
comply with the Participant's obligations in connection with the Tax-Related
Items.

        7.3    Tax Advice.    The Participant represents, warrants and
acknowledges that the Company has made no warranties or representations to the
Participant with respect to the income tax, social contributions or other tax
consequences of the transactions contemplated by this Award Agreement, and the
Participant is in no manner relying on the Company or the Company's
representatives for an assessment of such tax consequences. THE PARTICIPANT
UNDERSTANDS THAT THE TAX AND SOCIAL SECURITY LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. THE PARTICIPANT IS HEREBY ADVISED TO CONSULT WITH HIS OR HER OWN
PERSONAL TAX, LEGAL AND FINANCIAL ADVISORS REGARDING THE PARTICIPANT'S
PARTICIPATION IN THE PLAN BEFORE TAKING ANY ACTION RELATED TO THE PLAN. NOTHING
STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF AVOIDING TAXPAYER PENALTIES.

4

--------------------------------------------------------------------------------



        8.    AUTHORIZATION TO RELEASE NECESSARY PERSONAL INFORMATION.    

        The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant's
personal data as described in this Award Agreement, the Appendix and any other
Award grant materials ("Data") by and among, as applicable, the Employer, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Participant's participation in the
Plan.

        The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant's name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all Units or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Participant's favor, for the exclusive purpose of
implementing, administering and managing the Plan.

        The Company's equity compensation plan recordkeeper is Fidelity Stock
Plan Services, LLC (the "Recordkeeper"). The Participant understands that Data
will be transferred to the Recordkeeper or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients' country (e.g., the United
States) may have different data privacy laws and protections than the
Participant's country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Company's
stock administration department. The Participant authorizes the Company, the
Recordkeeper and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant's participation in the Plan. The Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company's stock
administration department. Further, the Participant understands that he or she
is providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant's consent is that the Company would not be able to
grant the Participant Units or other equity awards or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
his or her consent may affect the Participant's ability to participate in the
Plan. For more information on the consequences of the Participant's refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact the Company's stock administration department.

        9.    CHANGE IN CONTROL.    

        9.1    Effect of Change in Control on Award.    In the event of a Change
in Control before the end of the Performance Period as set forth in the Grant
Notice, the Performance Period shall end on the day immediately preceding the
Change in Control (the "Adjusted Performance Period"). The number of Eligible
Units and the vesting of those Units shall be determined for the Adjusted
Performance Period in accordance with the following:

        (a)    Eligible Units.    The number of Eligible Units for the Adjusted
Performance Period, if any (not to exceed the Maximum Number of Units), shall
equal the product of (i) the Target Number of Units and (ii) the Revenue Growth
Factor for the Adjusted Performance Period, taking

5

--------------------------------------------------------------------------------



into account the following modifications to the Performance Criteria and the
Revenue Growth Factor for the Adjusted Performance Period:

          (i)  The Revenue Growth for the Adjusted Performance Period (the
"Adjusted Revenue Growth") shall be determined by comparison of the Revenue for
the full fiscal quarters of the Adjusted Performance Period, if any, completed
on or before the consummation of the Change in Control (the "Adjusted
Performance Period Revenue") to the same full fiscal quarters contained in the
Base Year (the "Adjusted Base Year Revenue"). Accordingly, the Adjusted Revenue
Growth shall mean a percentage (rounded to the nearest 1/100th of 1%) determined
by the quotient of (a) the excess, if any, of the Adjusted Performance Period
Revenue over the Adjusted Base Year Revenue divided by (ii) the Adjusted Base
Year Revenue. Adjusted Revenue Growth of less than 5% or more than 15% shall not
be taken into account for purposes of determining the Revenue Growth Factor for
Adjusted Performance Period.

         (ii)  The Revenue Growth Factor for the Adjusted Performance Period
shall be determined with respect to the Adjusted Revenue Growth.

        (iii)  For the avoidance of doubt, if the Change in Control is completed
before the completion of at least one full fiscal quarter during the Adjusted
Performance Period, the number of Eligible Units shall be zero.

        (b)    Vested Units.    As of the last day of the Adjusted Performance
Period and provided that the Participant's Service has not terminated prior to
such date, a portion of the Eligible Units determined in accordance with
Section 9.1(a) shall become Vested Units (the "Accelerated Units"), with such
portion determined by multiplying the total number of Eligible Units by a
fraction, the numerator of which equals the number of days contained in the
Adjusted Performance Period and the denominator of which equals the number of
days contained in the original Performance Period determined without regard to
this Section. The Accelerated Units shall be settled in accordance Section 6
immediately prior to the consummation of the Change in Control. Except as
otherwise provided by Section 9.2, that portion of the Eligible Units determined
in accordance with Section 9.1(a) in excess of the number of Accelerated Units
shall become Vested Units on the Vesting Date of the original Performance Period
determined without regard to this Section, provided that the Participant's
Service has not terminated prior to such Vesting Date. Such Vested Units shall
be settled on the Settlement Date in accordance with Section 6, provided that
payment for each Vested Unit shall be made in the amount and in the form of the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares).

        9.2    Involuntary Termination Following Change in Control.    In the
event that upon or within eighteen (18) months following the effective date of
the Change in Control, the Participant's Service terminates due to Involuntary
Termination, the vesting of the Eligible Units determined in accordance with
Section 9.1(a) in excess of the number of Accelerated Units shall be deemed
Vested Units effective as of the date of the Participant's Involuntary
Termination and shall be settled in accordance with Section 6, treating the date
of the Participant's termination of Service as the Vesting Date, and provided
that payment for each Vested Unit shall be made in the amount and in the form of
the consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares).

6

--------------------------------------------------------------------------------



        10.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.    

        The number of Units awarded pursuant to this Award Agreement (both the
Target Number of Units and Maximum Number of Units) is subject to adjustment as
provided in Article 11 of the Plan. Upon the occurrence of an event described in
Article 11 of the Plan, any and all new, substituted or additional securities or
other property to which a holder of a Share issuable in settlement of the Award
would be entitled shall be immediately subject to the Award Agreement and
included within the meaning of the term "Shares" for all purposes of the Award.
The Participant shall be notified of such adjustments and such adjustments shall
be binding upon the Company and the Participant.

        11.    NO ENTITLEMENT OR CLAIMS FOR COMPENSATION.    

        11.1    Nature of the Grant.    In accepting the Award, the Participant
acknowledges, understands and agrees that:

        (a)   the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

        (b)   the grant of the Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Units, or
benefits in lieu of Units, even if Units have been granted in the past;

        (c)   all decisions with respect to future Units or other grants, if
any, will be at the sole discretion of the Company;

        (d)   the Units grant and the Participant's participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company, the Employer or any Subsidiary
or Affiliate and shall not interfere with the ability of the Company, the
Employer or any Subsidiary or Affiliate, as applicable, to terminate the
Participant's employment or service relationship (if any);

        (e)   the Participant is voluntarily participating in the Plan;

        (f)    the Units and the Shares subject to the Units are not intended to
replace any pension rights or compensation;

        (g)   the Units and the Shares subject to the Units, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

        (h)   the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty;

        (i)    no claim or entitlement to compensation or damages shall arise
from forfeiture of the Units resulting from the termination of the Participant's
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment contract, if any), and in consideration of the grant of the Units to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Company, any of its Subsidiaries
or Affiliates or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, its Subsidiaries and Affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

7

--------------------------------------------------------------------------------





        (j)    unless otherwise provided in the Plan or determined by the
Company in its discretion, the Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Company; and

        (k)   the following provisions apply only if the Participant is
providing services outside the United States:

          (i)  the Units and the Shares subject to the Units are not part of
normal or expected compensation or salary for any purpose; and

         (ii)  the Participant acknowledges and agrees that neither the Company,
the Employer nor any Subsidiary or Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant's local currency and the
United States Dollar that may affect the value of the Units or of any amounts
due to the Participant pursuant to the settlement of the Units or the subsequent
sale of any Shares acquired upon settlement.

        12.    RIGHTS AS A STOCKHOLDER.    

        The Participant shall have no rights as a stockholder with respect to
any Shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such Shares or the deposit of such Shares in a
brokerage account (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the Shares are issued, except as provided in
Section 10.

        13.    MISCELLANEOUS PROVISIONS.    

        13.1    Amendment.    The Committee may amend this Award Agreement at
any time; provided, however, that no such amendment may adversely affect the
Participant's rights under this Award Agreement without the consent of the
Participant, except to the extent such amendment is desirable or necessary to
comply with applicable law, including, but not limited to, Code Section 409A as
further provided in the Plan. No amendment or addition to this Award Agreement
shall be effective unless in writing.

        13.2    Nontransferability of the Award.    Prior to the issuance of
Shares on the applicable Settlement Date, no right or interest of the
Participant in the Award nor any Shares issuable on settlement of the Award
shall be in any manner pledged, encumbered, or hypothecated to or in favor of
any party other than the Company or a Subsidiary or Affiliate or shall become
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company, or a Subsidiary or Affiliate. Except as otherwise
provided by the Committee, no Award shall be assigned, transferred or otherwise
disposed of other than by will or the laws of descent and distribution. All
rights with respect to the Award shall be exercisable during the Participant's
lifetime only by the Participant or the Participant's guardian or legal
representative.

        13.3    Further Instruments and Imposition of Other Requirements.    The
parties hereto agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Award Agreement. The Company reserves the right to impose other requirements on
Participant's participation in the Plan, on the Units and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. Furthermore, the Participant acknowledges that the laws of the country
in which the Participant is working at the time of grant, vesting and settlement
of the Units or the sale of Shares received pursuant to this Award Agreement
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject the

8

--------------------------------------------------------------------------------



Participant to additional procedural or regulatory requirements that the
Participant is and will be solely responsible for and must fulfill.

        13.4    Binding Effect.    This Award Agreement shall inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Participant and
the Participant's heirs, executors, administrators, successors and assigns.

        13.5    Notices.    Any notice required to be given or delivered to the
Company under the terms of this Award Agreement shall be in writing and
addressed to the Company at its principal corporate offices. Any notice required
to be given or delivered to the Participant shall be in writing and addressed to
the Participant at the address maintained for the Participant in the Company's
records or at the address of the local office of the Company or of a Subsidiary
or Affiliate at which the Participant works.

        13.6    Construction of Award Agreement.    The Grant Notice, this Award
Agreement, and the Units evidenced hereby (i) are made and granted pursuant to
the Plan and are in all respects limited by and subject to the terms of the
Plan, and (ii) constitute the entire agreement between the Participant and the
Company on the subject matter hereof and supersede all proposals, written or
oral, and all other communications between the parties related to the subject
matter. All decisions of the Committee with respect to any question or issue
arising under the Grant Notice, this Award Agreement or the Plan shall be
conclusive and binding on all persons having an interest in the Units.

        13.7    Governing Law and Venue.    The interpretation, performance and
enforcement of this Award Agreement shall be governed by the laws of the State
of Texas, U.S.A. without regard to the conflict-of-laws rules thereof or of any
other jurisdiction. For purposes of litigating any dispute that arises under
this grant or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Texas, agree that such litigation shall be
conducted in the courts of Travis County, Texas, or the federal courts for the
United States for the Western District of Texas, where this grant is made and/or
to be performed.

        13.8    Section 409A.    

        (a)    Compliance with Code Section 409A.    Notwithstanding any other
provision of the Plan, this Award Agreement or the Grant Notice, the Plan, this
Award Agreement and the Grant Notice shall be interpreted in accordance with,
and incorporate the terms and conditions required by, Code Section 409A
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof). The vesting and
settlement of Units awarded pursuant to this Award Agreement are intended to
qualify for the "short-term deferral" exemption from Section 409A of the Code
and the terms of this Award Agreement shall be interpreted in compliance with
this intention. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Award Agreement or the Grant Notice or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, including amendments or actions that would
result in a reduction in benefits payable under the Award, as the Committee
determines are necessary or appropriate to ensure that the Units qualify for
exemption from or comply with Code Section 409A or mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A of the Code; provided, however, that the Company makes no
representations that the Units will be exempt from Code Section 409A and makes
no undertaking to preclude Code Section 409A from applying to the Units.

        (b)    Separation from Service; Required Delay in Payment to Specified
Employee.    Notwithstanding anything set forth herein to the contrary, if the
Participant is a U.S. taxpayer, no amount payable pursuant to this Agreement on
account of the Participant's termination of Service

9

--------------------------------------------------------------------------------



which constitutes a "deferral of compensation" within the meaning of Code
Section 409A shall be paid unless and until the Participant has incurred a
"separation from service" within the meaning of Code Section 409A. Furthermore,
to the extent that the Participant is a "specified employee" within the meaning
of Code Section 409A as of the date of the Participant's separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of the Participant's separation from service shall paid to the
Participant before the date (the "Delayed Payment Date") which is the first day
of the seventh month after the date of the Participant's separation from service
or, if earlier, the date of the Participant's death following such separation
from service. All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

        13.9    Administration.    The Committee shall have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Award Agreement or the Units.

        13.10    Counterparts.    The Grant Notice may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        13.11    Severability.    If any provision of this Award Agreement is
held to be unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. In any event, all other provisions of this Award Agreement shall be
deemed valid and enforceable to the full extent possible.

        13.12    Language.    If the Participant has received this Award
Agreement or any other document related to the Plan in a language other than
English and the meaning of the translated version is different from the English
version, the English version will control.

        13.13    Electronic Delivery and Acceptance.    The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.

        13.14    Waiver.    The Participant acknowledges that a waiver by the
Company of breach of any provision of this Award Agreement shall not operate or
be construed as a waiver of any other provision of this Award Agreement, or of
any subsequent breach by the Participant or any other award recipient.

        13.15    Addendum.    Notwithstanding any provisions in this Award
Agreement, the grant of Units shall be subject to any special terms and
conditions set forth in any Addendum to this Award Agreement for the
Participant's country of residence. Moreover, if the Participant relocates to
one of the countries included in the Addendum, the special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons and, in such event, the Company
reserves the right to require the Participant to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing. The Addendum
is hereby incorporated by reference as part of this Award Agreement.

        13.16    Clawback/Recovery.    The Units and any Shares, cash or other
property issued in settlement of the Units will be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company's securities are listed or as is otherwise
required by the Dodd-Frank Wall Street

10

--------------------------------------------------------------------------------



Reform and Consumer Protection Act or other applicable law. In addition, the
Committee may impose such other clawback, recovery or recoupment provisions on
an Award as the Committee determines necessary or appropriate, including, but
not limited to, a reacquisition right in respect of previously acquired Shares
or other cash or property upon the occurrence of cause (as determined by the
Committee).

11

--------------------------------------------------------------------------------






SILICON LABORATORIES INC.
2009 STOCK INCENTIVE PLAN

ADDENDUM TO
GLOBAL PSU AWARD AGREEMENT


Terms and Conditions

        This Addendum includes additional terms and conditions that govern the
award of Performance Stock Units ("Units") to the Participant by Silicon
Laboratories Inc. (the "Company") under the Silicon Laboratories Inc. 2009 Stock
Incentive Plan, as amended and restated (the "Plan") if the Participant resides
in one of the countries listed below. Capitalized terms not explicitly defined
in this Addendum but defined in the Plan or the Global PSU Award Agreement (the
"Award Agreement") shall have the same definitions as in the Plan, the Grant
Notice and/or the Award Agreement, as applicable.

Notifications

        This Addendum also includes information regarding exchange control and
other issues of which the Participant should be aware with respect to the
Participant's participation in the Plan. The information is based on the
exchange control, securities and other laws in effect in the respective
countries as of January 2016. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time that the Units vest or the shares of the common stock
("Shares") are sold.

        In addition, the information contained herein is general in nature and
may not apply to the Participant's particular situation and the Company is not
in a position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant's country may apply to the Participant's
situation.

        Finally, the Participant understands that if he or she is a citizen or
resident of a country other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another country for local law purposes, the information contained herein may
not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

UNITED STATES

Terms and Conditions

        Death of the Participant.    Notwithstanding Sections 5.1 and 5.2 of the
Award Agreement, if the Participant ceases Service prior to the Vesting Date by
reason of his or her death prior to the Vesting Date, the Participant shall not
forfeit the Award. In such case, the number of Eligible Units shall be
determined as of the end of the Performance Period in accordance with Section 3,
and all such Eligible Units shall be deemed Vested Units upon the Committee's
certification in accordance with Section 3.1 and settled in accordance with
Section 6 as if the Participant's Service had continued through the Vesting
Date. The Shares due in settlement of such Vested Units shall be issued to the
personal representative of the Participant's estate, the person or persons to
whom the Award is transferred pursuant to the Participant's will or in
accordance with the laws of descent and distribution (collectively referred to
herein as the "Participant's Heirs"). If the Participant dies prior to the end
of an Adjusted Performance Period (as described in Section 9.1), which becomes
applicable as a result of a Change in Control occurring before the end of the
Performance Period as set forth in the Grant Notice, then the number of Eligible
Units will be determined as of the end of the Adjusted Performance Period in
accordance with Section 9.1(a), and all such Eligible Units shall be deemed
Vested Units upon the

12

--------------------------------------------------------------------------------



Committee's certification in accordance with Section 3.1 and settled in
accordance with Section 6 immediately prior to the consummation of the Change in
Control.

        Issuance of Shares of Common Stock.    The following sentence replaces
the first sentence in Section 6.1 of the Award Agreement.

        Subject to the provisions of Section 6.3 and Section 7 below, the
Company shall issue to the Participant (or, if applicable, the Participant's
Heirs), on the Settlement Date with respect to each Vested Unit to be settled on
such date one (1) Share.

        Beneficial Ownership of Shares; Certificate Registration.    The
following sentence replaces the last sentence in Section 6.2 of the Award
Agreement.

        Except as provided by the preceding sentence, a certificate for the
Shares as to which the Award is settled shall be registered in the name of the
Participant, or, if applicable, in the names of the Participant's Heirs.

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



SILICON LABORATORIES INC. 2009 STOCK INCENTIVE PLAN PERFORMANCE STOCK UNITS
GRANT NOTICE AND GLOBAL PSU AWARD AGREEMENT
APPENDIX A ILLUSTRATION OF REVENUE GROWTH FACTOR AND RESULTING NUMBER OF
ELIGIBLE UNITS
SILICON LABORATORIES INC. 2009 STOCK INCENTIVE PLAN GLOBAL PSU AWARD AGREEMENT
SILICON LABORATORIES INC. 2009 STOCK INCENTIVE PLAN ADDENDUM TO GLOBAL PSU AWARD
AGREEMENT
